Case 1:21-cv-01884-DLC Document 112 Filed 09/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

2levl884 (DLC)
BCBSM, INC., d/b/a BLUE CROSS and BLUE

SHIELD OF MINNESOTA, on behalf of : ORDER
itself and those similarly situated,

 

Plaintiff,
-V-

VYERA PHARMACEUTICALS, LLC, PHOENIXAUS
AG, MARTIN SHKRELI, and KEVIN MULLEADY,:

Defendants.

DENISE COTE, District Judge:

Having received the plaintiff’s September 10, 2021 motion
for reconsideration, it is hereby

ORDERED that the plaintiff shall promptly file Dr. Frank’s
affidavit.

IT IS FURTHER ORDERED that a telephone conference will be

held September 14, 2021, at 3:00 pm.

 
Case 1:21-cv-01884-DLC Document 112 Filed 09/10/21 Page 2 of 2

IT IS FURTHER ORDERED that the parties shall use the
following dial-in instructions for the telephone conference:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shall use a landline
if one is available.

Dated: New York, New York
September 10, 2021

Oe

Uicmas Loke
hee COTE

United States District Judge
i

 
